Appellant, George L. Sullivan, was convicted of murder and sentenced to death. His appeal presents the sole question of the sufficiency of the evidence. The evidence disclosed that appellant was 38 years of age. He had been married and was the father of two children. His wife had divorced him and he had made no provision for the support of their children. Previously he had been convicted of larceny, forgery and driving while drunk.
This tragedy occurred in the apartment of a Mrs. Williams. Appellant had been keeping company with Mrs. Williams for some time. The husband of Mrs. Williams had on one occasion called a policeman to have appellant ejected from the apartment.
On the day of this tragedy appellant and the deceased were in the apartment. They both departed and shortly appellant returned with a pistol and found deceased sitting on a bed in the living room, whereupon appellant addressed the deceased saying, "Didn't I tell you to stay away from here?" And immediately began shooting. Deceased was shot three times and died almost immediately.
The defense interposed was self defense. Appellant said that deceased threatened to kill him and started toward him with both hands in his pockets. This was refuted by the state and it was shown that deceased was wholly unarmed. Soon after the shooting appellant said, "I have killed a man," and "I have murder on my mind."
There was ample testimony for the jury to reject the plea of self defense. We find sufficient evidence to sustain the verdict of murder in the first degree.
The judgment is affirmed.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN and THOMAS, JJ., concur.
SEBRING, J., not participating. *Page 308